Citation Nr: 0900465	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO. 06-07 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), from November 5, 
2004 to July 14, 2005.

2. Entitlement to a disability rating in excess of 70 percent 
for PTSD, since July 15, 2005.

3. Entitlement to an effective date earlier than November 5, 
2005 for the grant of a 30 percent disability rating for 
PTSD.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel
INTRODUCTION

The veteran had active duty from March 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). This matter 
was previously before the Board and was remanded in April 
2008.


FINDINGS OF FACT

1. The veteran did not perfect an appeal of the June 1995 RO 
rating decision.

2. With resolution of the benefit of the doubt in the 
veteran's favor, it is factually ascertainable that for the 
period from August 17, 2004 to present the veteran's service-
connected PTSD has been manifested by recurrent nightmares, 
sleep disturbance, intrusive thoughts, an exaggerated startle 
response, social isolation, irritability, depressed mood, 
hypervigilance, and occasional thoughts of suicide without 
evidence of homicidal ideations, panic attacks, psychosis, 
perceptual disturbances, impaired thought processes, lack of 
attentiveness to personal hygiene, obsessional rituals, 
illogical speech, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent ability to 
perform activities of daily living, or disorientation to time 
or place.

3. It is not factually ascertainable that the veteran's 
service-connected PTSD increased in severity to warrant 
assignment of a 30 percent disability rating prior to August 
17, 2004.




CONCLUSIONS OF LAW

1. The June 1995 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. The criteria for an effective date prior to August 17, 
2004 for the assignment of a 30 percent disability rating for 
service-connected PTSD have not been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2008).

3. For the period from August 17, 2004 to July 14, 2005, the 
criteria for a disability rating of 70 percent, but no 
higher, for PTSD were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2008).

4. For the period from July 15, 2005 to the present, the 
criteria for a disability rating in excess of 70 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In January 2005 and June 2008 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection, increased rating, 
and earlier effective date claims. The letters advised the 
veteran of what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA. 
Moreover, the June 2008 letter complied with the requirements 
articulated in the holding of Vazquez-Flores v. Peake.

The notice was not provided until after the rating decision 
on appeal was issued. However, the veteran was not prejudiced 
from this timing error because the RO readjudicated the 
veteran's claim in the August 2008 supplemental statement of 
the case after providing appropriate notice in the June 2008 
letter. Thus, the Board finds that the essential fairness of 
the adjudication process was not affected by the VCAA timing 
error.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
Although the veteran through counsel has argued that there 
may exist medical records not obtained, specifically from 
late 1995 to 2004, the record does not support such a 
finding.

The Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.
The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analyses

Increased Ratings Claims

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   


The Evidence

A November 5, 2004 VA treatment record shows that the veteran 
reported that he last visited a mental health facility 
"years ago." The veteran's chief complaints were nightmares 
and various stressors in his life, and included problems with 
relatives, his wife's disabilities and financial issues. He 
reported anxiety, depression, insomnia, nightmares, 
flashbacks, and poor long and short term memory. The 
treatment record indicates that the veteran reported suicidal 
thoughts, but then the note says "veteran admits to feeling 
like he doesn't want to harm self reports his religious 
beliefs have kept him from acting on these feelings." The 
veteran denied homicidal ideations. The veteran was clean and 
made good eye contact. His verbalization was normal and his 
mood/affect was sad, depressed, anxious, irritable, agitated, 
and labile. He was alert, but his concentration and memory 
were described as poor. The veteran reported taking "too 
much" of his medications as a suicide plan but that he 
"didn't know" if he was trying to kill himself. The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 45.

A January 2005 VA treatment note shows that the veteran 
reported nightmares almost every night, irritability and 
anger outbursts.

A February 2005 VA examination report shows that the veteran 
reported sleep problems (although he reported that his sleep 
quality had improved with medication), nightmares 3 to 4 
times a week, flashbacks, intrusive thoughts, avoidance, 
social isolation, difficulty in crowds, anger control, and 
emotional blunting. The veteran reported being married for 32 
years and living with his wife, son and grandson. The veteran 
said he had been on medical leave from work since November 
2004. On mental status examination, the veteran was alert and 
oriented, with adequate insight and flat affect. He 
demonstrated adequate attention and his speech was normal. 
Immediate, recent and remote memories were all within normal 
limits. During the interview, the veteran was logical and 
goal directed. He reported dysphoria but denied other 
symptoms of depression. He denied suicidal ideation or plan 
and homicidal ideation or plan. He made good eye contact and 
there was no pushed speech or grandiosity noted. His motor 
activity was normal and there was no evidence of disorder in 
thought process or content. The examiner assigned a GAF score 
of 50. In his discussion, the examiner stated that the 
veteran's PTSD symptoms resulted in a moderate degree of 
impairment in social functioning and a mild degree of 
impairment in occupational functioning. The veteran's overall 
level of disability was moderate.

A March 2005 VA treatment note shows that the veteran 
reported nightmares, anxiousness, poor concentration, sleep 
disturbance and low energy. He also reported vague, fleeting 
suicidal ideations without intent or plan. He denied "true" 
auditory or visual hallucinations. On mental status 
examination, the veteran was appropriately dressed and 
groomed with normal speech, good eye contact and cooperative 
behavior. His affect was constricted, his thought process was 
linear, and he denied current suicidal or homicidal ideations 
and auditory or visual hallucinations. His cognition was 
intact and his insight and judgment were good. The examiner 
assigned a GAF score of 55.


A June 2005 VA treatment note shows that the veteran reported 
continued nightmares and sleep disturbance. He reported his 
mood as "about the same" and reported continued isolation 
(although he noted that the isolation was in large part due 
to lack of finances) and irritability. On mental status 
examination, the veteran was appropriately dressed and 
groomed with normal speech, good eye contact and a 
cooperative attitude. His mood was "the same" and his 
affect was depressed. His thought process was linear, his 
cognition was intact, and there was no evidence of suicidal 
or homicidal ideations or auditory or visual hallucinations. 
His insight and judgment were good. The examiner assigned a 
GAF score of 55.

A July 15, 2005 VA treatment noted shows that the veteran's 
wife reported that he had decreased memory and depression 
going on for some time which had recently increased when the 
veteran ran out of medication. The veteran had been very 
confused, disorganized and feeling hopeless, apparently from 
withdrawal of the medications. The examiner attributed his 
increased depression and anxiety to the stopping of his 
medications. The examiner recommended brief hospitalization 
to stabilize the veteran from his withdrawal symptoms.

A July 16, 2005 VA treatment note shows that the veteran 
endorsed increasing depression and suicidal ideation, due to 
increasing problems at home, including financial concerns. He 
reported that he began to experience thoughts of suicide 
after running out of morphine. The veteran reported sleep 
disturbance, nightmares, hearing his wife call out his name 
(although his wife denied doing so), seeing things out of the 
corner of his eyes, and being "on edge." The veteran 
reported being unemployed since November 2004. 

On examination, the veteran was alert and answered questions 
appropriately. He was appropriately dressed and groomed with 
normal speech and good eye contact. He was cooperative. He 
reported his mood as "terrible" and his affect was 
depressed. His thought process was linear and his cognition 
was intact. His insight and judgment appeared good. He 
endorsed suicidal ideations but currently felt safe and 
contracted for safety. He reported vague auditory and visual 
hallucinations. The examiner assigned a GAF score of 35.

A July 18, 2005 VA treatment note shows that the veteran 
reported feeling very stressed due to his financial problems 
and his family's mental health, and his substance abuse and 
physical health issues. On mental status examination, the 
veteran was alert, cooperative, verbally interactive, and 
subdued with a constricted affect. His speech was normal in 
rate and tone and his thought process was linear, and goal 
directed. The veteran did not have any delusions and he 
denied suicidal or homicidal intent. He was fully oriented to 
person, place, situation, and time and his insight was fair 
and his judgment good.

A July 20, 2005 discharge summary report shows a diagnosis of 
PTSD and GAF scores ranging from 35-50. The summary report 
noted that the veteran's mood had improved and he no longer 
had suicidal thoughts after resuming his medication regime.

A January 2006 VA examination report shows that the veteran 
reported nightmares, sleep disturbance, hypervigilance, 
irritability, intrusive thoughts, memory problems, and 
concentration difficulties. The veteran reported that he quit 
his job in November 2004 due to physical limitations. The 
veteran reported that he was married with two children. He 
reported spending time with his grandchild and doing 
sketching.

On mental status examination, the veteran was clean and well 
groomed. His mood was dysphoric and his affect was blunted. 
He appeared severely depressed during the evaluation and 
reported that he had been feeling symptoms of depression 
since November 2004. He was alert and oriented to time, place 
and person. His eye contact was poor and he evidenced poor 
concentration and poor short-term memory. His long-term 
memory was within normal limits and there were no perceptual 
or thought disturbances noted. His speech was clear, coherent 
and goal directed. The examiner assigned a GAF score of 40. 
The examiner noted in his summary that the veteran was 
experiencing severe impairment of social and occupational 
functioning.

A January 2006 VA treatment note shows that the veteran 
reported nightmares, poor sleep, and hypervigilance.  The 
veteran was well groomed. His mood was dysphoric with mildly 
constricted affect. There were no active suicidal ideations 
or harmful intent. The veteran had no frank hallucinations. 
His judgment and insight were mildly impaired.

A February 2006 VA treatment note shows the veteran was 
cooperative but somewhat circumstantial in his narrative. He 
reported having been married for 33 years and having three 
children. He noted that he painted watercolors and oil paint 
in his spare time. The examiner administered personality 
tests but found the results invalid due to extreme 
exaggeration of symptom endorsement.

A March 2006 VA treatment note shows that the veteran 
reported nightmares, irritability, and sleep disturbance. On 
mental status examination, the veteran was appropriately 
dressed and groomed with normal motor and speech. He was 
cooperative and made good eye contact. His mood was "all 
right" and his affect remained constricted. His thought 
process was linear and there was neither evidence of suicidal 
or homicidal ideations nor evidence of auditory or visual 
hallucinations. His cognition was intact and his insight and 
judgment were good. The examiner assigned a GAF score of 60.

A June 2006 VA treatment note shows that the veteran reported 
his mood as "stoic" and said he had lost interest in 
painting. His affect was blunt. He reported nightmares two 
times a week and sleep disturbance. The examiner assigned a 
GAF score of 60.

A December 2006 VA treatment note shows that the veteran 
reported his mood as "even-keel" and that he continued to 
complain of occasional nightmares, flashbacks, irritability, 
hypervigilance, and isolation. He denied suicidal ideations, 
homicidal ideations and auditory or visual hallucinations. On 
mental status examination, his grooming was adequate, his 
speech was normal, his attitude was cooperative, his mood was 
"even-keel", and his affect was mildly constricted. His 
thought processes were linear and goal-directed and his 
thought content was appropriate. His insight and judgment 
were fair. The examiner assigned a GAF score of 60.

An April 2007 VA treatment record shows that the veteran 
reported no major changes since his last visit. Results of 
his mental status evaluation were consistent with the results 
from December 2006 and the examiner again assigned a GAF 
score of 60.

A May 2007 VA examination report shows that the veteran 
reported being married for 34 years and having four children. 
He reported a fair relationship with his wife and children 
and a good relationship with his grandchildren. He reported a 
few casual acquaintances and noticed a lack of interest in 
painting and woodwork in the last year. 

On mental status examination, the veteran was alert, oriented 
and attentive with a depressed mood and a constricted affect. 
His speech was slowed and there was some evidence of 
psychomotor retardation. The veteran's eye contact was good 
and he was cooperative and pleasant with the examiner. His 
thought process was logical and coherent. His thought content 
was devoid of any current auditory or visual hallucinations. 
There was no evidence of delusional content. He denied any 
current suicidal or homicidal ideation. His memory was 
severely impaired for current information but it was more 
intact for recent and remote events. The veteran had fair 
insight into his condition. The examiner assigned a GAF score 
of 50. The examiner noted that the veteran was exhibiting 
severe symptoms associated with PTSD and depression, 
including nightmares three to four times a week, anxiousness, 
irritability, sleep disturbance, flashbacks, intrusive 
thoughts, social isolation, decreased interest in painting, 
and avoidance. The veteran reported exaggerated startle 
response, problems with motivation, low energy, fatigue, and 
decreased feelings of hope and worth.

An August 2007 VA treatment note shows that the veteran 
reported being "down most of the time" and he presented 
dramatically more constricted. The veteran reported having 
suicidal thoughts. On mental status examination, the veteran 
was appropriately dressed and groomed with normal speech. He 
was cooperative, made fair eye contact, and his thought 
process was goal directed. His affect was depressed and he 
reported his mood as being "down" most of the time. The 
examiner assigned a GAF score of 55.

A December 2007 VA treatment noted shows that the veteran 
reported worse nightmares, increased isolation and 
depression, and sleep disturbance. On mental status 
examination, the veteran was appropriately dressed and 
groomed with normal speech and fair eye contact. He was 
cooperative but his mood was depressed and his affect was 
subdued. His thought process was goal directed and he denied 
current suicidal ideations. There was no evidence of auditory 
or visual hallucinations. His cognition was intact and his 
insight and judgment were fair and intact. The examiner 
assigned a GAF score of 55.

A February 2008 VA treatment note shows that the veteran 
reported doing "really well" since his last appointment, 
although he reported nightmares about 5 to 6 times a week. On 
mental status examination, the veteran was well groomed with 
normal psychomotor behavior and speech and thought processes. 
His mood was reported as being "good" and his affect was 
brighter than in past sessions. The veteran denied suicidal 
or homicidal ideations. The examiner assigned a GAF score of 
45 to 50.

An April 2008 VA treatment record shows that the veteran 
reported continued nightmares, but decreased to only about 2 
times a week. On mental status examination, the veteran was 
fully oriented, and adequately groomed with normal behavior 
and psychomotor activity. His speech was normal and his 
attitude was cooperative and attentive. His mood was 
depressed and his affect was mildly constricted. He reported 
hearing voices, but his thought processes were linear and 
goal directed and his thought content was appropriate. He 
denied suicidal and homicidal ideations. His memory was 
impaired and his concentration was not good. His impulse 
control, insight and judgment were good and his ability for 
abstract thinking was intact. The examiner assigned a GAF 
score of 55.

VA treatment records for July and August 2008 show that the 
veteran was neatly attired, had full range of expression, 
socialized appropriately, had good concentration and 
attention span, followed verbal directions, was able to work 
on an art project independently, and had good attention to 
detail.


Analysis

For the period from November 5, 2004 to July 14, 2005, the 
veteran's PTSD has been rated as 30 percent disabling, and 
for the period from July 15, 2005 to the present, the 
veteran's PTSD has been rated as 70 percent disabling, both 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006) 
and the criteria for rating psychiatric disabilities other 
than eating disorders which are set forth in a General Rating 
Formula. 

The Board presently and in part grants the claim, to the 
extent a 70 percent rating is allowed. However, as will be 
set forth below, and with resolution of the benefit of the 
doubt in the veteran's favor, the Board presently finds that 
it is factually ascertainable that the severity of the 
veteran's psychiatric disorder approximated findings 
requisite for a 70 percent rating at the time of an August 
17, 2004 VA medical record. The increased rating to 70 
percent will therefore be granted, effective August 17, 2004. 

Under the rating criteria, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that for the period 
from August 17, 2004 to July 14, 2005, a disability rating of 
70 percent, but no higher, is warranted and that for the 
period from July 15, 2005 to present, a disability rating in 
excess of 70 percent is not warranted.

The medical evidence of record for the time period from 
August 17, 2004 to July 14, 2005 reflects that the veteran's 
PTSD and depression were characterized primarily by recurrent 
nightmares, sleep disturbance, intrusive thoughts, an 
exaggerated startle response, social isolation, irritability, 
depressed mood, hypervigilance, and occasional thoughts of 
suicide. Therefore, after resolving the benefit of the doubt 
in favor of the veteran under the provisions of 38 U.S.C.A. 
§ 5107(b), the Board finds that the veteran's PTSD symptoms 
for this time period were reflective of occupational and 
social impairment with deficiencies in most areas and, as 
such, were consistent with a 70 percent disability rating for 
the period from August 17, 2004 to July 14, 2005. 

However, at no point has the veteran's PTSD met the criteria 
for a 100 percent disability rating. As noted above, the 100 
percent rating is warranted for total occupational and social 
impairment due to certain symptoms. The veteran has not been 
found to have gross impairment in thought processes and 
communication (in fact, all VA examination reports and all VA 
treatment notes document no impairment in thought processes); 
grossly inappropriate behavior (all VA examination reports 
and treatment notes show behavior within normal limits); 
impairment to the ability to maintain personal hygiene (in 
fact, all examination reports and treatment notes document 
that the veteran was neat in appearance); disorientation to 
time or place (once again, all the VA examination reports and 
VA treatment notes state that the veteran was oriented to 
time, person and place); or severe memory loss. Additionally, 
the veteran reported being married to the same woman for over 
30 years and having a good relationship with his grandchild.

Therefore, the Board finds that a schedular rating in excess 
of 70 percent is not warranted at any point during the appeal 
period from August 17, 2004 to present.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is unemployable because 
of his service-connected PTSD, the record does not include 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings. 
The veteran has not required frequent periods of 
hospitalization for his PTSD disability and treatment records 
are void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings. 

The Board does not doubt that limitation caused by PTSD has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1. 38 C.F.R. Section 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Consequently, the Board finds 
that the 70 percent evaluation for the entire period of time 
in question assigned in this decision adequately reflects the 
clinically established impairment experienced by the veteran 
and a higher rating is denied on an extra-schedular basis.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


Earlier Effective Date Claim

The veteran's representative argues that an earlier effective 
date is warranted either based on an informal claim filed 
earlier than November 5, 2004 or based on it being factually 
ascertainable that the veteran's PTSD disability increased in 
severity at some point in the one year period prior to the 
current November 5, 2004 effective date for the grant of an 
increase to 30 percent. As noted above, the Board presently 
grants an increased rating, to 70 percent, and finds that the 
severity of the disorder was factually ascertainable as of 
the date of an August 17, 2004 VA medical treatment. 

However, there is no basis for an earlier effective date than 
August 17, 2004. The law provides that the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or the 
date entitlement arose, whichever is later. See 38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement. 38 C.F.R. § 
3.157(a). The date of outpatient or hospital examination or 
date of admission to a VA or uniformed service hospital will 
be accepted as the date of receipt of the claim. 38 C.F.R. § 
3.157(b)(1). Evidence received from a private physician or 
layperson will also be accepted as a claim when the evidence 
is within the competence of the physician or layperson and 
shows the reasonable probability of entitlement to benefits. 
The date of receipt of such evidence will be accepted as the 
date of receipt of the claim. 38 C.F.R. § 3.157(b)(2); see 38 
C.F.R. § 3.155 (Providing that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim).  See Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999). 

As noted, the veteran filed a claim for an increased 
disability rating for his service-connected PTSD on February 
24, 1995. The claim was denied by the RO in a June 1995 
rating decision. The veteran did not file a notice of 
disagreement to initiate an appeal of this determination. See 
38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995) [pursuant to 38 U.S.C. § 7105, a Notice of 
Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after a Statement of 
the Case is issued by VA].

The veteran filed another claim for an increased rating for 
his service-connected PTSD on December 1, 2004. In February 
2005, the RO granted an increased disability rating of 30 
percent for the veteran's service-connected PTSD, effective 
November 5, 2004, the date of the VA examination report which 
showed an increase in the severity of the veteran's service-
connected PTSD disability. The veteran appealed this 
determination. 

As noted above, the veteran's February 1995 claim for an 
increased rating for PSTD was denied by a June 1995 rating 
decision. The veteran did not appeal this disability rating. 
As such, the June 1995 rating decision became final. 
38 U.S.C.A. § 7105(c).

In Rudd v. Nicholson,  20 Vet. App. 296 (2006), the Court 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of an earlier effective date. 
A freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality. Thus, the veteran cannot "reach behind" the final 
June 1995 rating decision to establish an earlier effective 
date unless he alleges CUE. 

As per the April 2008 Board remand instructions, the RO 
requested all VA treatment records from June 1995 to November 
4, 2004. The VA treatment records received show treatment in 
1995 and then no treatment until August 16, 2004 when the 
veteran presented to the urgent care clinic with 
cardiovascular symptoms. An August 17, 2004 nursing note show 
that upon specific questioning, the veteran admitted to 
restlessness, depression, fear, anxiety, coping difficulty, 
and trouble sleeping. August 2004 treatment notes reflect 
treatment for headaches and complaints of back pain as well. 
Remaining VA treatment records for August and September show 
treatment for headaches, back pain, and chest pain, but no 
treatment for PTSD. An October 7, 2004 VA treatment note 
shows that the veteran reported nightmares and insomnia. On 
examination, the veteran was fully oriented to person, place 
and time. The assessment was an adjustment disorder with 
depressive symptoms. The remaining VA treatment records for 
October are void of reference to PTSD. The next reference to 
PTSD symptoms or treatment is the November 5, 2004 VA 
treatment note.

There is no record evidence supporting a finding of a pending 
unadjudicated claim, prior to submission of a statement in 
support of claim in November 2004. There are no documents or 
treatment records prior to this date and subsequent to the 
June 1995 final rating decision that could serve as an 
informal claim or that demonstrate that it was factually 
ascertainable that the veteran's PTSD had increased in 
severity prior to the August 17, 2004 informal claim. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A disability rating of 70 percent for post-traumatic stress 
disorder (PTSD), but no higher, from August 17, 2004 to July 
14, 2005, is granted.

A disability rating in excess of 70 percent for PTSD, since 
July 15, 2005, is denied.

An effective date of August 17, 2004 for the grant of an 
increased rating of 70 percent for PTSD is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


